DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 are pending and examined below. This action is in response to the claims filed 6/15/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 6/15/22, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 6/15/22. 
However, upon further consideration, a new ground(s) of rejection is made in view of Looper et al. (US 2017/0081038) below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 6,224,021) in view of Looper et al. (US 2017/0081038).

Regarding claims 1, 7, and 13, Tanaka discloses a thrust control apparatus for a propeller airplane including a system for controlling a propeller-driven aircraft, the aircraft powered by at least one engine having at least one propeller associated therewith, the system comprising (Fig. 1): 
a propeller controller for the at least one propeller (Col 6, lines 4-49 – the EEC 30 functions as a first control device for controlling the actuators 31a, 11a in accordance with the amount of operation of the power lever 12 so as to set the set revolution speed of the propeller governor 31); and 
an engine controller for the at least one engine, the engine controller communicatively coupled to the propeller controller and comprising at least one processing unit and at least one non-transitory computer- readable memory having stored thereon program instructions executable by the at least one processing unit for (Col 6, lines 4-49 and Fig. 2 – EEC for controlling the engine and containing first and second control device for controlling the propeller, where controller to control the engine and propeller are part of the EEC therefore are communicatively coupled, where Fig. 2 discloses CPU corresponding to the recited processing unit and ROM and RAM corresponding to the recited memory, which inherently include instructions to perform said controls): 
receiving at least one control input for the at least one engine (Col 6, lines 4-49 and Fig. 2 – elements 32-39 and 12a are all inputs to the EEC or engine electric control unit, where 12a senses position of the power lever 12 as a manual input); 
determining, based on the at least one control input, a requested output power for the at least one engine and a setpoint for a rotational speed of the at least one propeller (Col 6, lines 4-49 - amount of operation of the power lever 12 corresponding to the recited control input so as to set the set revolution speed of the propeller governor 31 corresponding to the recited rotational speed of the propeller and the opening of the throttle valve 11 corresponding to the recited output for the at least one engine); 
outputting, to the at least one engine, an engine control signal comprising instructions to control operation of the at least one engine to achieve the requested output power (Col 4, lines 31-40 – actuator control signal from the EEC corresponding to the recited engine control signal to control operation of the engine to achieve the requested power output); and
outputting, to the propeller controller, a control signal comprising instructions to adjust the rotational speed of the at least one propeller to the setpoint (Col 6, lines 4-49 - The EEC 30 also functions as a second control device for correcting the set revolution speed of the propeller governor 31).
While Tanaka does disclose utilizing one control system to separately control both the propeller and the engine, it does not explicitly disclose the two controllers are separate and communicatively coupled however Looper discloses a single lever turboprop controller system including the propeller controller separate from the engine controller via a communication bus (¶17, ¶21 and Fig. 1 – PPC corresponding to the recited propeller controller and turboprop control system 10 corresponding to the recited engine controller separated by an avionics bus),
outputting, from the engine controller via the communication bus, the setpoint to the propeller controller to cause the propeller controller to generate a propeller control signal (¶17, ¶25, and Fig. 1 - A Propeller Pitch Control (PPC) actuator 20 is at least partially housed within propeller dome 16 and can adjust the angle or pitch of propeller blades 18 in accordance with commands received from turboprop control system 10 where ECU 42 converts the PLA control signal into a corresponding blade angle setpoint (β.sub.set) corresponding to the recited the setpoint to the propeller controller).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the thrust control apparatus for a propeller airplane of Tanaka with the single lever turboprop control system and split controllers of Looper in order to reduce control complexity and therefore pilot training required (Looper - ¶2).

Regarding claims 2 and 8, Tanaka further discloses receiving the at least one control input comprises receiving a lever position for a throttle lever associated with the at least one engine (Col 5, line 66 – Col 6, line 3 – amount of operation of a power lever corresponding to the recited lever position of a throttle lever to provide engine control input through sensor 12a).

Regarding claims 3 and 9, Tanaka further discloses the setpoint is determined from a mapping of the rotational speed of the at least one propeller as a function of the lever position (Col 5, line 66 – Col 6, line 3 and Fig. 4 – power lever is provided for setting the revolution speed of the propeller governor corresponding to the recited mapping of the rotational speed of the propeller as a function of lever position).

Regarding claims 4 and 10, Tanaka further discloses receiving the at least one control input comprises receiving a power rating selection from a rating panel associated with the at least one engine (Col 5, line 66 – Col 6, line 3 and Fig. 4 – amount of operation of a power lever adjusts the throttle valve and therefore the power rating associated with the engine where Fig. 4 discloses the correlative power lever stroke and throttle opening giving the power lever positioning different power ratings corresponding to the recited rating panel).

Regarding claims 5 and 11, Tanaka further discloses the setpoint is determined from a mapping of the rotational speed of the at least one propeller as a function of the power rating selection (Col 5, line 66 – Col 6, line 3 and Fig. 4 – amount of operation of a power lever adjusts the throttle valve and therefore the power rating associated with the engine where Fig. 4 discloses the correlative power lever stroke and throttle opening giving the power lever positioning different power ratings corresponding to the recited rating panel).

Regarding claims 6 and 12, Tanaka further discloses the control signal is output to the propeller controller as a synthesized control lever angle signal derived from the at least one control input (Col 6, lines 4-49 – second control device for correcting the set revolution speed of the propeller in accordance with the amount of operation of the power lever 12, in accordance with the flight conditions of the airplane corresponding to the recited synthesized control lever angle signal).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 6,224,021) in view of Looper et al. (US 2017/0081038), as applied to claims 1, 7, and 13 above, further in view of Siu et al. (US 2017/0210461).

Regarding claims 14-16, while Tanaka in view of Looper does disclose separate propeller controls as well as minimum blade pitch angle (Looper ¶34-35 discloses the use of SELECT LEAST function as well as operational thresholds and preset limits) but does not explicitly disclose determining this at the propeller controller.
However, Siu discloses a known method of torque and thrust control for a propeller including determining at the propeller controller, based on the at least one control input, a minimum allowed blade pitch angle of the at least one propeller (¶1-2 - controlling a propeller in an aircraft having a controller corresponding to the recited determining the propeller controller that limits … the pitch in order to maintain a constant torque of the propeller corresponding to the recited minimum allowed blade pitch angle).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined thrust control apparatus for a propeller airplane of Tanaka in view of Looper with the blade pitch control of Siu in order to maintain a constant torque of the propeller (Siu - ¶1).


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hoemke et al. (US 2019/0092453) discloses a propeller control unit including adjusting the pitch of the propeller between the flight minimum angle and a full reverse pitch angle (¶27)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/BEHRANG BADII/            Primary Examiner, Art Unit 3665